Name: Council Regulation (EEC) No 1727/91 of 13 June 1991 fixing the minimum price for soya beans for the 1991/92 marketing year
 Type: Regulation
 Subject Matter: plant product
 Date Published: nan

 26 . 6 . 91 Official Journal of the European Communities No L 162/39 COUNCIL REGULATION (EEC) No 1727/91 of 13 June 1991 fixing the minimum price for soya beans for the 1991 /92 marketing year HAS ADOPTED THIS REGULATION: Article 1 For the 1991 /92 marketing year , the minimum price for soya beans referred to in Article 2 (6 ) of Regulation (EEC) No 1491 / 85 shall be : ( a) ECU 41,73 per 100 kilograms for Spain ; ( b ) ECU 48,13 per 100 kilograms for the other Member States . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to the Act ofAccession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, s Having regard to Council Regulation (EEC) No 1491 / 85 of 23 May 1985 laying down special measures in respect of soya beans ( 1 ), as last amended by Regulation (EEC) No 1724/ 91 (2 ), and in particular Article 2 (6 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas Article 2 (6 ) of Regulation (EEC) No 1491 / 85 provides that the Council shall fix each year a minimum price for soya beans ; Whereas this minimum price must be fixed for a well-defined standard quality and marketing stage ; Whereas , pursuant to Article 68 of the Act of Accession , prices in Spain were set at levels differing from that of the common prices ; whereas , pursuant to Article 70 ( 1 ) of that Act , the Spanish prices should be aligned on the common prices each year at the beginning of the marketing year; whereas the rules laid down for this alignment give the Spanish prices set out below, Article 2 The price referred to in Article 1 shall apply to beans which meet the criteria referred to in Article 2 of Council Regulation (EEC) No 1726 / 91 of 13 June 1991 fixing the guide price for soya beans for the 1991 /92 marketing year ( 4 ). The said price shall relate to goods ready for dispatch from the production areas . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 13 June 1991 . For the Council The President A. BODRY ( ») OJ No L 151 , 10 . 6 . 1985 , p. 15 . ( 2 ) See page 35 of this Official Journal ( 3 ) OJ No C 104, 19 . 4 . 1991 , p. 45 . ( 4 ) See page 38 of this Official Journal .